Citation Nr: 1827985	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-41 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Kuczynski



INTRODUCTION

The Veteran had active military service from February 2005 to February 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The Veteran has asserted that she has anxiety that manifested during service.  Specifically, the Veteran has reported that she has anxiety when riding in motor vehicles when she is not driving and that her symptoms are the result of her experiences while serving in Afghanistan and Iraq, from February 2006 to February 2007 and from May 2007 to July 2008 respectively.   She reported that she began experiencing anxiety upon returning from deployment during active service.  Additionally, the Veteran has reported that in 2010, she was recalled to active duty and that she started to experience panic attacks while completing her training at Fort Dix.  

A review of the post-service evidence of record shows that the Veteran has been treated for mental health symptoms.  Further, she is maintained on medication in an effort to control her anxiety.  

In light of the Veteran's reports of experiencing mental health symptoms while in active service and the post-service medical evidence of record showing treatment for anxiety and panic attacks, the Board finds that the Veteran is entitled to a VA examination to determine the nature and etiology of any currently present psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, current treatment records should be identified and obtained before a decision is made in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present psychiatric disability, to include anxiety.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on an examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present psychiatric disability, to specifically include anxiety, had its onset during active service, or is otherwise related to active service.  In forming the opinion, the examiner should presume that the Veteran is a reliable historian with regard to her reports of onset and continuity of her symptoms.  

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  

4.  Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

